Citation Nr: 0427612	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  00-08 552	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals, status post radical retropubic prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision by the RO which denied compensation benefits under 
38 U.S.C.A. § 1151 for residuals, status post radical 
retropubic prostatectomy.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In June 2004, the veteran, through his representative, 
requested a Video Conference Board hearing to be held at the 
Las Vegas RO.  The veteran must be afforded the requested 
hearing before the Board may proceed with appellate review.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2003).  

Accordingly, the case is REMANDED for the following actions:

The RO should schedule the veteran for a 
Video Conference Board hearing to be held 
at the VA facility in Las Vegas, Nevada, 
if possible.  After the hearing is 
conducted, or in the event the veteran 
cancels the hearing or fails to report, 
the case should be returned to the Board 
for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




